Case 2:20-cv-06219-CJC-DFM Document 18 Filed 08/11/21 Page 1 of 1 Page ID #:131




                           UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION



  WILLIAM P. PLUMMER,                     No. CV 20-06219-CJC (DFM)

              Plaintiff,                  Order Accepting Report and
                                          Recommendation of United States
                 v.                       Magistrate Judge

  UNITED STATES et al.,

              Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that this action be dismissed without
 prejudice.



  Date: August 11, 2021                    ___________________________
                                           CORMAC J. CARNEY
                                           United States District Judge
